UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 05-6737



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


TERRY LEE ROSEBORO,

                                                Defendant — Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Beckley.  David A. Faber, Chief
District Judge. (CA-04-389-4)


Submitted:   August 18, 2005                 Decided:   August 26, 2005


Before WIDENER, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Lee Roseboro, Appellant Pro Se. Kasey Warner, United States
Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Terry Lee Roseboro seeks to appeal the district court’s

order referring his 28 U.S.C. § 2241 (2000) petition back to the

magistrate judge for further proceedings in light of Roseboro’s

recently filed motions.         This court may exercise jurisdiction only

over    final    orders,   28     U.S.C.   §   1291    (2000),   and    certain

interlocutory and collateral orders. 28 U.S.C. § 1292 (2000); Fed.

R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541 (1949).     The order Roseboro seeks to appeal is neither a final

order   nor     an   appealable    interlocutory      or   collateral    order.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for lack of jurisdiction.                  We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                       DISMISSED




                                     - 2 -